Citation Nr: 0906747	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-36 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from July 1950 to 
April 1956, with prior service in the Tennessee National 
Guard.  .  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

One of the Veteran's contentions is that the disabilities at 
issue, arose from his exposure to small arms and artillery 
fire while serving in Korea.  Although one of the veteran's 
service treatment records reflects an assignment to a unit in 
Korea, (608 Air Control and Warning Squadron), the available 
DD Form 214 does not show any foreign service.  Efforts 
should be undertaken to obtain the Veteran's personnel 
records to verify his periods of service and any Korea 
service.

Also, an August 2004 VA treatment note indicates that the 
Veteran reported having been treated previously by a private 
local physician, but now wanted to transfer his care to VA.  
Yet, the claims file does contain earlier VA treatment 
records from February 2001 to February 2003.  Thus, on 
remand, the Veteran should be asked to identify all medical 
care providers, both VA and non-VA, who treated him for 
hearing loss and tinnitus prior to August 2004 and to provide 
release forms for all non-VA providers.  

The Board further notes that the VA treatment records in the 
claims file show that the Veteran underwent an audiology 
consult in May 2005.  The available treatment note indicates 
that the Veteran was diagnosed to have bilateral moderate 
sensorineural hearing loss and tinnitus.  The examining 
physician opined that it is as likely as not that these 
conditions are service-connected.  This opinion, however, was 
solely based upon the Veteran's report of in-service noise 
exposure to artillery and small arms fire while serving in 
Korea as well as being an expert marksman and shooting on a 
regular basis without hearing protection.  The examiner did 
not have the claims file for review to consider whether the 
Veteran's report of in-service noise exposure was consistent 
with the record of his service.  The Board also notes that, 
under separate cover, the Veteran has alleged his hearing 
loss and tinnitus are due to serving on the flight line in 
service from 1952 to 1956.  (See August 2005 statement.)  
This allegation of in-service noise exposure was not 
addressed by the May 2005 VA physician.

In addition, the actual results of the audiometric testing 
were not included within the treatment note.  Instead the 
treatment note indicated the audiogram is available for 
review in Audiology.  For these reasons, a current 
examination and opinion should be obtained.  

The Veteran is advised that it is incumbent upon him to 
submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b).

Finally, the Board notes that the Veteran has not been 
provided with notice related to these specific claims 
consistent with the requirements set forth in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice should be 
provided to the Veteran on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the Veteran with notice that is 
compliant with the requirements set forth in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, and request the Veteran's service 
personnel records, especially any records 
that would verify the Veteran's active duty 
service in Korea.  Associate all requests 
and records received with the claims file.  
If records are unavailable from any sources, 
a negative reply is requested.

3.  Contact the Veteran and ask him to 
identify all medical care providers, VA and 
non-VA, who treated him for bilateral hearing 
loss and tinnitus prior to August 2004, after 
which, attempts to obtain copies of the 
identified records should be made.  

4.  Thereafter, schedule the Veteran for a VA 
audio examination.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination, and such 
review should be noted in the examiner's 
report.

The examiner should elicit from the Veteran 
a detailed account of any instances of noise 
exposure during military service as well as 
before and after service.  After reviewing 
the file and conducting audiometric testing, 
the examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any current hearing loss (whether 
bilateral or unilateral) and tinnitus are 
due to acoustic trauma incurred during 
service.  The examiner should provide a 
complete rationale for any opinion given, 
including discussion of evidence contrary to 
the opinion rendered (if any).  

5.  After the above development has been 
accomplished, the Veteran's claims should be 
readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



